          Case 19-50680          Doc 14        Filed 06/05/19         Entered 06/05/19 08:57:47        Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                     June 5, 2019


In re:
         Daniel Thomas Guilfoile                                                            Case Number: 19−50680 jam
         Debtor*                                                                            Chapter: 13



              ORDER DISMISSING CHAPTER 13 CASE FOR FAILURE TO CURE DEFICIENCY


        A Deficiency Notice/Notice of Dismissal of case was issued in the above−referenced case on May 17, 2019,
for failure of the Debtor(s) to file all missing documents pursuant to 11 U.S.C. § 1321, Federal Rule of Bankruptcy
Procedure 1007, Federal Rule of Bankruptcy Procedure 3015, and Local Bankruptcy Rule 1007−1 and 1007−2 as
amended or revised, and/or failure to pay the filing fee pursuant to Federal Rule of Bankruptcy Procedure 1006(a),
(the "Deficiency Notice", ECF No. 5).

         The Debtor has failed to timely cure any and/or all deficiencies set forth in the Deficiency Notice; it is hereby

         ORDERED: The Debtor's Chapter 13 case is DISMISSED WITHOUT PREJUDICE; and it is further

      ORDERED: The Chapter 13 Trustee is directed to submit a Final Report and Account within (150) one
hundred fifty days from the date of this Order.




Dated: June 5, 2019                                                                       BY THE COURT




         Upon dismissal, unpaid filing fees become due immediately. The amount due and owing is $310.00.
       Please remit a cashier's check or money order in the amount of $310.00, payable to: U.S. Bankruptcy Court
at the address in the lower left corner. Payment may also be made online at Pay.gov
(https://pay.gov/public/form/start/73185821). Note that the court will not accept as payment the personal check or
credit card of the person filing the petition. Payment by debit card may be made at any of the divisional offices.


United States Bankruptcy Court                                                      Tel. (203) 579−5808
District of Connecticut                                                             VCIS* (866) 222−8029
915 Lafayette Boulevard                                                             * Voice Case Information System
Bridgeport, CT 06604                                                                http://www.ctb.uscourts.gov
                                                                                    Form 113 − ts
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
